EXHIBIT 10.5

FORM OF AMENDED AND RESTATED CLASS [B/B1] DISTRIBUTION PLAN

 

I.    Investment Company:    [TRUST] II.    Fund:    [FUND(S)] III.   

Maximum Per Annum Rule 12b-1 Fees for Class B Shares

(as a percentage of average daily net assets of the class)

 

A.    Distribution Fee:    [0.75% or 0.50%] B.    Service Fee:    [0.25% or
0.15%]

Preamble to Amended and Restated Class [B/B1] Distribution Plan

The following Amended and Restated Distribution Plan (the “Amended Plan”) has
been adopted pursuant to Rule 12b-1 under the Investment Company Act of 1940, as
amended (the “1940 Act”), by the Investment Company named above (the “Trust”)
for the Class [B/B1] shares (the “Class”) of [the/each] Fund named above
([the/each, a] “Fund”), which amends and restates the prior Distribution Plan
(which, together with the Amended Plan are referred to as the “Plan”) which took
effect on the date shares of the Class were first offered (the “Effective Date
of the Plan”). The Plan has been approved by a majority of the Board of Trustees
of the Trust (the “Board”), including a majority of the Board members who are
not interested persons (as defined in the 1940 Act) of the Trust and who have no
direct, or indirect financial interest in the operation of the Plan or in any of
the agreements related to the Plan (the “Independent Trustees”), cast in person
at a meeting called for the purpose of voting on the Plan.

In reviewing the Plan, the Board considered the schedule and nature of payments
and terms of the Investment Management Agreement between the Trust, on behalf of
[the/each] Fund, and [ADVISER] (the “Manager”) and the terms of the Distribution
Agreement between the Trust, on behalf of [the/each] Fund, and
Franklin/Templeton Distributors, Inc. (“Distributors”). The Board concluded that
the compensation of the Manager, under the Investment Management Agreement, and
of Distributors, under the Distribution Agreement, was fair and not excessive.
The approval of the Plan included a determination that in the exercise of the
Board’s reasonable business judgment and in light of their fiduciary duties,
there is a reasonable likelihood that the Plan will benefit [the/each] Fund and
the shareholders of the Class.

The Board recognizes that Distributors has entered into an arrangement with a
third party in order to finance the distribution activities of the Class
pursuant to which Distributors may assign its rights to the fees payable
hereunder to such third party. The Board further recognizes that it has an
obligation to act in good faith and in the best interests of [the/each] Fund and
its shareholders when considering the continuation or termination of the Plan
and any payments to be made thereunder.

 

1



--------------------------------------------------------------------------------

Amended and Restated Distribution Plan

1. (a) The Trust, on behalf of [the/each] Fund, shall pay to Distributors a
quarterly fee not to exceed the above-stated maximum distribution fee per annum
of the Class’ average daily net assets represented by shares of the Class, as
may be determined by the Board from time to time.

(b) In addition to the amounts described in (a) above, the Trust, on behalf of
[the/each] Fund, shall pay (i) to Distributors for payment to dealers or others,
or (ii) directly to others, an amount not to exceed the above-stated maximum
service fee per annum of the Class’ average daily net assets represented by
shares of the Class, as may be determined by the Trust’s Board from time to
time, as a service fee pursuant to servicing agreements which have been approved
from time to time by the Board, including the Independent Trustees.

2. (a) The monies paid to Distributors pursuant to Paragraph 1(a) above shall be
treated as compensation for Distributors’ distribution-related services
including compensation for amounts advanced to securities dealers or their firms
or others selling shares of the Class who have executed an agreement with the
Trust, Distributors or its affiliates, which form of agreement has been approved
from time to time by the Board, including the Independent Trustees, with respect
to the sale of Class shares. In addition, such monies may be used to compensate
Distributors for other expenses incurred to assist in the distribution and
promotion of shares of the Class. Payments made to Distributors under the Plan
may be used for, among other things, the printing of prospectuses and reports
used for sales purposes, expenses of preparing and distributing sales literature
(and any related expenses), advertisements, and other distribution-related
expenses; additional distribution fees paid to securities dealers or their firms
or others who have executed agreements with the Trust, Distributors or its
affiliates; or certain promotional distribution charges paid to broker-dealer
firms or others, or for participation in certain distribution channels
(otherwise referred to as marketing support), including business planning
assistance, advertising, educating dealer personnel about the Fund and
shareholder financial planning needs, placement on dealers’ lists of offered
funds, access to sales meetings, sales representatives and management
representatives of dealers, participation in and/or presentation at conferences
or seminars, sales or training programs for invited registered representatives
and other employees, client and investor events and other dealer sponsored
events, and ticket charges.

(b) The monies to be paid pursuant to paragraph 1(b) above shall be used to pay
dealers or others for, among other things, furnishing personal services and
maintaining shareholder or beneficial owner accounts, which services include,
among other things, assisting in establishing and maintaining customer accounts
and records; assisting with purchase and redemption requests; arranging for bank
wires; monitoring dividend payments from the Fund on behalf of customers;
forwarding certain shareholder communications from the Fund to customers;
receiving and answering correspondence; and aiding in maintaining the investment
of their respective customers in the Class. Any amounts paid under this
paragraph 2(b) shall be paid pursuant to a servicing or other agreement, which
form of agreement has been approved from time to time by the Board.

 

2



--------------------------------------------------------------------------------

3. In addition to the payments which the Trust, on behalf of [the/each] Fund, is
authorized to make pursuant to paragraphs 1 and 2 hereof, to the extent that the
Trust, on behalf of the Fund, the Manager, Distributors or other parties on
behalf of the Fund, the Manager or Distributors make payments that are deemed to
be payments by the Fund for the financing of any activity primarily intended to
result in the sale of Class shares issued by the Fund within the context of Rule
12b-1 under the 1940 Act, then such payments shall be deemed to have been made
pursuant to the Plan.

In no event shall the aggregate payments specified in paragraphs 1 and 2, plus
any other payments deemed to be made pursuant to the Plan under this paragraph,
exceed the amount permitted to be paid pursuant to the Rules of Conduct of the
National Association of Securities Dealers, Inc., or any successor thereto.

4. Distributors shall furnish to the Board, for its review, on a quarterly
basis, a written report of the monies paid to it and to others under the Plan,
including the purposes thereof, and shall furnish the Board with such other
information as the Board may reasonably request in connection with the payments
made under the Plan in order to enable the Board to make an informed
determination of whether the Plan should be continued.

5. (a) Distributors may assign, transfer or pledge (“Transfer”) to one or more
designees (each an “Assignee”), its rights to all or a designated portion of the
fees to which it is entitled under paragraph 1 of this Plan from time to time
(but not Distributors’ duties and obligations pursuant hereto or pursuant to any
distribution agreement in effect from time to time, if any, between Distributors
and the Fund), free and clear of any offsets or claims the Fund may have against
Distributors. Each such Assignee’s ownership interest in a Transfer of a
specific designated portion of the fees to which Distributors is entitled is
hereafter referred to as an “Assignee’s 12b-1 Portion.” A Transfer pursuant to
this Section 5(a) shall not reduce or extinguish any claims of the Fund against
Distributors.

(b) Distributors shall promptly notify the Fund in writing of each such Transfer
by providing the Fund with the name and address of each such Assignee.

(c) Distributors may direct the Fund to pay any Assignee’s 12b-1 Portion
directly to each Assignee. In such event, Distributors shall provide the Fund
with a monthly calculation of the amount to which each Assignee is entitled (the
“Monthly Calculation”). In such event, the Fund shall, upon receipt of such
notice and Monthly Calculation from Distributors, make all payments required
directly to the Assignee in accordance with the information provided in such
notice and Monthly Calculation upon the same terms and conditions as if such
payments were to be paid to Distributors.

(d) Alternatively, in connection with a Transfer, Distributors may direct the
Fund to pay all or a portion of the fees to which Distributors is entitled from
time to time to a depository or collection agent designated by any Assignee,
which depository or collection agent may be delegated the duty of dividing such
fees between the Assignee’s 12b-1 Portion and the balance (such balance, when
distributed to Distributors by the depository or collection agent, the
“Distributors’ 12b-1 Portion”), in which case only Distributors’ 12b-1 Portion
may be subject to offsets or claims the Fund may have against Distributors.

 

3



--------------------------------------------------------------------------------

6. The Plan, and any agreements related to the Plan, shall continue in effect
for a period of more than one year only so long as such continuance is
specifically approved at least annually by a vote of the Board, and of the
Independent Trustees, cast in person at a meeting called for the purpose of
voting on the Plan and any related agreements. In determining whether there is a
reasonable likelihood that the continuation of the Plan will benefit the Fund
and the Class’ shareholders, the Board may, but is not obligated to, consider
that Distributors has incurred substantial cost and has entered into an
arrangement with a third party in order to finance the distribution activities
for the Class.

7. The Plan may be terminated with respect to the Class of a Fund at any time by
vote of a majority of the Independent Trustees or by vote of a majority of the
outstanding voting securities of the Class, as and to the extent required by the
1940 Act and the rules thereunder, including Rule 18f-3(a)(3). Upon termination
of the Plan, the obligation of the Trust, on behalf of the Fund, to make
payments pursuant to the Plan shall terminate, and the Trust, on behalf of the
Fund, shall not be required to make payments hereunder beyond such termination
date with respect to expenses incurred in connection with Class shares sold
prior to such termination date, provided, in each case that each of the
requirements of a Complete Termination of this Plan in respect of such Class, as
defined below, are met. For purposes of this Section 7, a “Complete Termination”
of this Plan in respect of the Class shall mean a termination of this Plan in
respect of such Class, provided that: (i) the Independent Trustees of the Trust
shall have acted in good faith and shall have determined that such termination
is in the best interest of the Trust and the shareholders of the Fund and the
Class; (ii) and the Trust does not alter the terms of the contingent deferred
sales charges applicable to Class shares outstanding at the time of such
termination; and (iii) unless Distributors at the time of such termination was
in material breach under the distribution agreement in respect of the Fund, the
Trust, on behalf of the Fund, shall not, in respect of such Fund, pay to any
person or entity, other than Distributors or its designee, either the payments
described in paragraph 1(a) or 1(b) or in respect of the Class shares sold by
Distributors prior to such termination.

8. Any agreement related to this Plan:

 

  (a) may be terminated at any time, without the payment of any penalty, by vote
of a majority of the Independent Trustees or by vote of a majority of the
outstanding voting securities of the Class on not more than sixty (60) days’
written notice to any other party to the agreement; and

 

  (b) will automatically terminate in the event of its assignment (as defined in
the 1940 Act).

9. The Plan may not be amended to increase materially the amount to be spent for
distribution pursuant to Paragraph 1 hereof without approval by a majority of
the outstanding voting securities of the Class (as and to the extent required by
the 1940 Act and the rules thereunder, including Rule 18f-3(a)(3)).

 

4



--------------------------------------------------------------------------------

10. All material amendments to the Plan shall be approved by a vote of the
Board, and of the Independent Trustees, cast in person at a meeting called for
the purpose of voting on the Plan.

11. So long as the Plan is in effect, the Board shall satisfy the fund
governance standards included in Rule 0-1(a)(7) under the 1940 Act, including
that the selection and nomination of the Trust’s trustees who are not interested
persons of the Trust (as defined in the 1940 Act) shall be committed to the
discretion of such incumbent trustees who are not interested persons of the
Trust.

This Amended Plan and the terms and provisions thereof are hereby accepted and
agreed to by the Trust, on behalf of the Class of [each of] the Fund[s,
respectively], and Distributors as evidenced by their execution hereof.

 

[TRUST]

on behalf of [FUND(S)]

By:  

 

 

 

 

 

FRANKLIN/TEMPLETON DISTRIBUTORS, INC. By:  

 

 

 

 

 

Dated:                       

 

5